Exhibit 10.20

For Use in the United States

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

Grantee’s Name and Address:     Grant Number:   

 

 

    Date of Grant:   

 

 

    Type of Option:    Non-Qualified Stock Option

 

    Expiration Date:   

 

You (the “Grantee”) have been granted an option to purchase shares of Stock,
subject to the terms and conditions of this Notice of Stock Option Award (the
“Notice”), the JDS Uniphase Corporation 2003 Equity Incentive Plan, as amended
from time to time (the “Plan”) and the Stock Option Grant Agreement (the “Option
Agreement”) as follows. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Notice.

 

  Total Number of             Shares subject to the Option:                     
           Exercise Price per Share:      $                           
Vesting Commencement Date:                                Total Exercise Price:
     $                         

Vesting Schedule:

Subject to Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Plan and the Option Agreement, the
Option may be exercised, in whole or in part, in accordance with the following
schedule:

1/3rd of the Units subject to the Award shall vest on the first anniversary of
the Vesting Commencement Date and the remaining 2/3rds of the Units shall vest
in equal 1/8th installments quarterly thereafter.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

JDS Uniphase Corporation,

a Delaware corporation

By:  

 

Title:  

 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 12 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

 

Dated:                          Signed:  

 

      Grantee

 

1



--------------------------------------------------------------------------------

For Use in the United States

 

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT AGREEMENT

1. Grant of Option. JDS Uniphase Corporation, a Delaware corporation (the
“Company”), hereby grants to the Grantee named in the Notice of Stock Option
Grant (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 2003 Equity Incentive Plan,
as amended from time to time (the “Plan”), which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement.

2. Exercise of Option.

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 14 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction. In no event shall the Company issue fractional Shares.

(b) Leave of Absence. During any authorized leave of absence, the vesting of the
Option as provided in the Vesting Schedule shall continue, unless otherwise
determined by the Administrator in advance of the commencement of such leave of
absence.

(c) Change in Status. In the event the Grantee ceases to be a bona fide
Employee, vesting of the Option shall continue if and only to the extent
determined by the Administrator as of such change in status.

(d) Post Termination Exercise Period. The Post-Termination Exercise Period shall
be ninety (90) days from the Termination Date as defined in Section 5, below.

(e) Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice in the form determined by the Administrator from time to time
which shall state the election to exercise the Option, the whole number of
Shares in respect of which the Option is being exercised, such other
representations and agreements as to the holder’s investment intent with respect
to such Shares and such other provisions as may be required by the
Administrator. The Exercise Notice shall be signed by the Grantee and shall be
delivered in person, by certified mail, or by such other method as determined
from time to time by the Administrator to the Company accompanied by payment of
the Exercise Price. The Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price, which, to
the extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in
Section 3(d), below.

 

2



--------------------------------------------------------------------------------

For Use in the United States

 

(f) Taxes.

(i) No Shares will be delivered to the Grantee or other person pursuant to the
exercise of the Option until the Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of applicable income tax,
employment tax, and social security tax withholding obligations. Upon exercise
of the Option, the Company or the Grantee’s employer may offset or withhold
(from any amount owed by the Company or the Grantee’s employer to the Grantee)
or collect from the Grantee or other person an amount sufficient to satisfy such
tax obligations and/or the employer’s withholding obligations.

(ii) The Grantee acknowledges that the exercise of the Option, the holding of
Shares subsequent to exercise and the disposition of any such Shares have
significant tax consequences. The Grantee further acknowledges that satisfaction
of all tax obligations applicable to the Grantee’s participation in the Plan is
the sole responsibility of the Grantee. The Company cannot provide any advice to
the Grantee with respect his or her personal income tax obligations. The Grantee
should consult with his or her own tax advisor before the exercise of the Option
and before the disposition of any Shares acquired upon exercise of the Option.

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

(a) cash;

(b) check;

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a fair
market value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased Shares and (ii) shall provide directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction.

 

3



--------------------------------------------------------------------------------

For Use in the United States

 

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.

5. Termination of Continuous Active Service. In the event the Grantee’s
Continuous Active Service terminates, the Grantee may, to the extent otherwise
so entitled at the date of such termination (the “Termination Date”), exercise
the Option as to the vested Shares during the Post-Termination Exercise Period.
In no event shall the Option be exercised later than the Expiration Date set
forth in the Notice. Except as provided in Sections 6 and 7 below, to the extent
that the Grantee is not entitled to exercise the Option on the Termination Date
(i.e., the unvested Shares), or if the Grantee does not exercise the Option
within the Post-Termination Exercise Period, the Option shall terminate.

6. Disability of Grantee. In the event the Grantee’s Continuous Active Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the Option to the extent he or she was otherwise
entitled to exercise it on the Termination Date. To the extent that the Grantee
is not entitled to exercise the Option on the Termination Date, or if the
Grantee does not exercise the Option to the extent so entitled within the time
specified herein, the Option shall terminate.

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Active Service as a result of his or her death, or in the event of the Grantee’s
death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Active
Service as a result of his or her Disability, the Grantee’s estate, or a person
who acquired the right to exercise the Option by bequest or inheritance, may
exercise the Option, but only to the extent the Grantee could exercise the
Option at the date of termination, within twelve (12) months from the date of
death (but in no event later than the Expiration Date). To the extent that the
Grantee is not entitled to exercise the Option on the date of death, or if the
Option is not exercised to the extent so entitled within the time specified
herein, the Option shall terminate.

8. Non-Transferability of Option. The Option may not be transferred in any
manner other than by will and by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee (or in the case
of the Grantee’s legal incapacity, by the Grantee’s legal representative or by
the person acting as attorney-in-fact for the Grantee under a durable general
power of attorney); provided, however, that the Grantee may designate a
beneficiary of the Option in the event of Grantee’s death on a beneficiary
designation form provided by the Administrator. The terms of the Option shall be
binding upon the executors, administrators, heirs, successors and transferees of
the Grantee.

9. Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein.

10. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the

 

4



--------------------------------------------------------------------------------

For Use in the United States

 

Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and the Grantee. Nothing in the Notice, the Plan and this Option
Agreement (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties. The Notice, the Plan
and this Option Agreement are to be construed in accordance with and governed by
the internal laws of the State of California (as permitted by Section 1646.5 of
the California Civil Code, or any similar successor provision) without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

11. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

12. Dispute Resolution The provisions of this Section 12 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee, and the Grantee’s
successors (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Option Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If
any one or more provisions of this Section 12 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

 

5



--------------------------------------------------------------------------------

For Use in the United States

 

14. No Effect on Terms of Employment. The shares subject to the option shall
vest, if at all, only during the period of the Grantee’s Continuous Active
Service (not through the act of being hired, being granted the option or
acquiring shares hereunder) and the Option has been granted as an inducement for
the Grantee to remain in such Continuous Active Service and as an incentive for
increased efforts on behalf of the Company and its Affiliates by the Grantee
during the period of his or her Continuous Active Service. Nothing in the
Notice, the Option Agreement, or the Plan shall confer upon the Grantee any
right with respect to future option grants or continuation of Grantee’s
Continuous Active Service, nor shall it interfere in any way with the Grantee’s
right or the right of the Grantee’s employer to terminate Grantee’s Continuous
Active Service, with or without cause, and with or without notice. Unless the
Grantee has a written employment agreement with the Company to the contrary, the
Grantee’s employment status is at will. This Option shall not, under any
circumstances, be considered or taken into account for purposes of calculation
of severance payments in those jurisdictions requiring such payments upon
termination of employment. The Grantee shall not have and waives any and all
rights to compensation or damages as a result of the termination of the
Grantee’s employment with the Company or the Grantee’s employer for any reason
whatsoever, insofar as those rights result or may result from (i) the loss or
diminution in value of such rights or entitlements or claimed rights or
entitlements under the Plan, or (ii) the Grantee’s ceasing to be entitled to any
purchase rights or shares or any other rights under the Plan.

15. Personal Data. The Grantee understands that the Company and its subsidiaries
hold certain personal information about the Grantee for the purpose of managing
and administering the Plan, including: name, home address and telephone number,
date of birth, social fiscal number, compensation, nationality, job title, any
shares of stock held in the Company, details of all option grants or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor (collectively, “Data”). The Grantee
understands that the Company and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Grantee’s participation in the Plan, and that the Company
and/or any of its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States and/or Canada. The Grantee consents to the collection,
use and transfer of Data and authorizes these recipients to receive, possess,
use, retain and transfer Data, in electronic or other form, as may be required
for: (i) the administration of the Plan; and (ii) the implementation,
administration and management of the Grantee’s participation in the Plan,
including any requisite transfer to a broker or any other third party with whom
the Grantee may elect to deposit any shares of stock acquired upon exercise of
the Option or any portion thereof and/or the subsequent holding of shares of
stock on the Grantee’s behalf.

 

6



--------------------------------------------------------------------------------

For Use in the United States

 

16. Definitions.

(a) “Administrator” means the Board or the Committees (or delegates of the Board
or such Committees) appointed to administer the Plan.

(b) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act.

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
or laws of any foreign jurisdiction applicable to stock options granted to
residents therein.

(d) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Affiliate to render consulting or advisory
services to the Company or such Affiliate.

(e) “Continuous Active Service” means actively performing duties or exercising
responsibilities in providing services to the Company or an Affiliate in any
capacity of Employee, Director or Consultant, without interruption or
termination. In jurisdictions requiring notice in advance of an effective
termination as an Employee, Director or Consultant, Continuous Active Service
shall be deemed terminated upon the actual cessation of the active performance
of duties or responsibilities in providing services to the Company or an
Affiliate notwithstanding any required notice period that must be fulfilled
before a termination as an Employee, Director or Consultant can be effective
under Applicable Laws. Continuous Active Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
continues to actively perform duties or responsibilities in providing services
to the Company or an Affiliate in any capacity of Employee, Director or
Consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

(f) “Director” means a member of the Board or the board of directors of any
Affiliate.

(g) “Disability” means a Grantee would qualify for benefit payments under the
long-term disability policy of the Company or the Affiliate to which the Grantee
provides services regardless of whether the Grantee is covered by such policy.
If the Company or the Affiliate to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
permanently unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment. A Grantee will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.

 

7



--------------------------------------------------------------------------------

For Use in the United States

 

(h) “Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Affiliate. The payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company.

(i) “Non-Qualified Stock Option” means an option not intended to qualify as an
as an incentive stock option within the meaning of Section 422 of the Code.

END OF AGREEMENT

 

8